J-S35045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM STANCIL                            :
                                               :
                       Appellant               :   No. 385 EDA 2020

            Appeal from the PCRA Order Entered December 19, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0011116-2014


BEFORE:      BOWES, J., STABILE, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                          FILED SEPTEMBER 29, 2020

        Appellant, William Stancil, appeals from the order of the Court of

Common Pleas of Philadelphia County (trial court) that dismissed his first

petition filed under the Post Conviction Relief Act (PCRA)1 without a hearing.

After careful review, we affirm.

        This case arose from the fatal shooting of Jose Rivera (Victim) in an

armed robbery on June 21, 2014 in Philadelphia. Commonwealth v. Stancil,

821 EDA 2017 at 1-2 (Pa. Super. filed November 2, 2017) (unpublished

memorandum).         In August 2014, Appellant, after being given Miranda2


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541–9546.
2   Miranda v. Arizona, 384 U.S. 436 (1966).
J-S35045-20


warnings and waiving his right to remain silent and his right to an attorney,

confessed to the crime and gave a videotaped confession. Id. at 2. Appellant,

in his confession, admitted that he and another individual, Darryl Plowden,

approached Victim in order to rob Victim at gunpoint, that he pulled out a gun

and shot Victim in the chest when Victim attempted to run away, and that he

and Plowden then took several items from Victim’s person and fled the scene.
Id. at 1-2.

        On January 5, 2016, Appellant entered a negotiated guilty plea to third

degree murder, robbery, criminal conspiracy, and possessing an instrument

of crime3 and the court imposed the negotiated aggregate sentence of 27 to

55 years’ incarceration.        N.T., 1/5/16, at 25-37; Sentencing Order.     On

January 18, 2016, Appellant filed an untimely motion to withdraw his guilty

plea, which was denied by operation of law on May 19, 2016.             Appellant

thereafter filed a PCRA petition seeking reinstatement of his post-sentence

motion and direct appeal rights nunc pro tunc. On February 17, 2017, the

trial court granted this relief and Appellant filed a timely post-sentence motion

seeking withdrawal of his guilty plea, which the trial court denied. Appellant

filed a direct appeal to this Court, in which he contended that his guilty plea

was not voluntary because he was not sufficiently advised of the presumption

of innocence if he went to trial. On November 2, 2017, this Court affirmed



____________________________________________


3   18 Pa.C.S. §§ 2502(c), 3701(a)(1)(i), 903, and 907, respectively.

                                           -2-
J-S35045-20


Appellant’s judgment of sentence and the Pennsylvania Supreme Court denied

Appellant’s petition for allowance of appeal on May 7, 2018. Commonwealth

v. Stancil, 181 A.3d 377 (Pa. Super. 2017) (table); Commonwealth v.

Stancil, 185 A.3d 278 (Pa. 2018).

       On June 6, 2018, Appellant filed a timely PCRA petition.        Following

appointment of counsel, Appellant’s PCRA counsel filed an amended PCRA

petition asserting a claim that Appellant’s trial counsel was ineffective because

he did not object in Appellant’s guilty plea colloquy to the absence of an

explanation of the restrictions on the Commonwealth’s ability to strike jurors

based on their race or gender in a jury trial. Amended PCRA Petition at 2-3

¶10.    On October 24, 2019, the trial court issued a notice pursuant to

Pa.R.Crim.P. 907 of its intent to dismiss Appellant’s PCRA petition without a

hearing on the ground that the issue that the PCRA petition raised was without

merit. Appellant filed two pro se responses to the trial court’s Rule 907 notice.

On December 19, 2019, the trial court dismissed Appellant’s PCRA petition.

This timely appeal followed.

       Appellant presents the following single issue for our review:

       Did the PCRA Court err in failing to find that trial counsel was
       ineffective for failing to object to a guilty plea colloquy in which
       the prosecutor’s colloquy failed to mention that the
       Commonwealth could not exclude jurors based on their race,
       leaving the impression that only the defense was precluded from
       striking jurors based on race, and failed to mention that both
       parties could not exclude jurors based on their gender?




                                      -3-
J-S35045-20


Appellant’s Brief at 3. We review the trial court’s dismissal of Appellant’s PCRA

petition to determine whether the record supports the court’s findings and

whether its decision is free of legal error.   Commonwealth v. Mason, 130
A.3d 601, 617 (Pa. 2015); Commonwealth v. Velazquez, 216 A.3d 1146,

1149 (Pa. Super. 2019); Commonwealth v. Wah, 42 A.3d 335, 338 (Pa.

Super. 2012).

      To be entitled to relief under the PCRA on a claim of ineffective

assistance of counsel, the defendant must prove: (1) that the underlying legal

claim is of arguable merit; (2) that counsel’s action or inaction had no

reasonable basis designed to effectuate his client’s interests; and (3) that he

suffered prejudice as a result of counsel’s action or inaction. Mason, 130
A.3d at 618; Velazquez, 216 A.3d at 1149; Commonwealth v. Timchak,

69 A.3d 765, 769 (Pa. Super. 2013). The defendant must satisfy all three

prongs of this test to obtain relief under the PCRA. Mason, 130 A.3d at 618;

Velazquez, 216 A.3d at 1149; Commonwealth v. Johnson, 179 A.3d 1153,

1158 (Pa. Super. 2018).

      A criminal defendant has the right to effective assistance of counsel in

deciding whether to plead guilty. Velazquez, 216 A.3d at 1149; Timchak,
69 A.3d at 769; Commonwealth v. Hickman, 799 A.2d 136, 141 (Pa. Super.

2002). Ineffective assistance of counsel in connection with a guilty plea will

serve as a basis for PCRA relief only if the ineffectiveness caused the defendant

to enter an involuntary or unknowing plea. Velazquez, 216 A.3d at 1149;


                                      -4-
J-S35045-20


Timchak, 69 A.3d at 769; Commonwealth v. Allen, 833 A.2d 800, 802 (Pa.

Super. 2003). “Where the defendant enters his plea on the advice of counsel,

the voluntariness of the plea depends on whether counsel’s advice was within

the range of competence demanded of attorneys in criminal cases.”

Velazquez, 216 A.3d at 1149-50 (quoting Wah); see also Johnson, 179
A.3d at 1160; Timchak, 69 A.3d at 769.

      Appellant argues that his guilty plea was not voluntary and knowing

because he was not adequately advised in his plea colloquy that the

prosecution could not exclude jurors on the basis of race or gender. We do

not agree.

      The topics that had to be addressed in the plea colloquy to establish that

Appellant’s guilty plea was voluntary and knowing were the factual basis for

the plea and whether Appellant understood the nature of the charges to which

he was pleading guilty, his right to a jury trial, the presumption of innocence,

the sentencing ranges for the charges against him, and the plea court’s power

to deviate from any recommended sentence. Commonwealth v. Flanagan,

854 A.2d 489, 500 & n.8, 504 (Pa. 2004); Commonwealth v. Jabbie, 200
A.3d 500, 506 (Pa. Super. 2018); Commonwealth v. Reid, 117 A.3d 777,

782-84 (Pa. Super. 2015); Comment to Pa.R.Crim.P. 590(A)(2).             These

matters can also be shown by a written plea colloquy read and signed by

Appellant that was made part of the record and supplemented by an oral, on-

the-record examination.    Reid, 117 A.3d at 782-83; Commonwealth v.


                                     -5-
J-S35045-20


Morrison, 878 A.2d 102, 108-09 (Pa. Super. 2005) (en banc); Comment to

Pa.R.Crim.P. 590(A)(2).

      Here the record shows that all of these subjects were thoroughly

covered and explained and that Appellant understood his rights. Before his

plea, Appellant confirmed that he was not under the influence of drugs or

alcohol and he understood the proceedings. N.T., 1/5/16, at 5-7. In his oral

plea colloquy and the written plea colloquy that he signed, Appellant was

advised both of his right to a jury trial and the presumption of innocence and

of what those rights encompassed, and he acknowledged his understanding

of those rights and that he was giving up those rights by pleading guilty. Id.

at 9-14, 28; Written Guilty Plea Colloquy at 1-2. In addition, Appellant was

advised of the elements of the charges to which he was pleading guilty, the

sentencing ranges for the charges against him, and his ability to withdraw his

plea if the court did not agree to the recommended sentence, and he

acknowledged his understanding of that information. N.T., 1/5/16, at 7-8,

15-28; Written Guilty Plea Colloquy at 1. The factual basis for the plea, which

was sufficient to support conviction of the crimes to which Appellant pled

guilty, was also placed on the record. N.T., 1/5/16, at 30-32, 34. Indeed,

although the precise issue raised here was not before it, this Court in

Appellant’s direct appeal concluded that the plea colloquy was sufficient and

that the guilty plea was voluntary and knowing. Stancil, 821 EDA 2017 at 4-

5.


                                     -6-
J-S35045-20


      Appellant contends that the requirement that the defendant understand

his right to a jury trial is not satisfied unless he is advised of the limitations

on the exercise of peremptory challenges under Batson v. Kentucky, 476
U.S. 79 (1986) and its progeny. That is without merit. The essential attributes

of a jury trial of which a defendant must be advised to knowingly and

voluntarily waive his rights are that the jury is chosen from members of the

community (a jury of one’s peers), that the verdict must be unanimous, and

that the defendant is allowed to participate in the selection of the jury.

Commonwealth v. Houck, 948 A.2d 780, 787 (Pa. 2008); Commonwealth

v. Mallory, 941 A.2d 686, 696-97 (Pa. 2008); Commonwealth v.

O’Donnell, 740 A.2d 198, 207–08 (Pa. 1999); Commonwealth v. Smith,

181 A.3d 1168, 1175 (Pa. Super. 2018). Failure to elaborate further details

concerning jury selection beyond these three essentials does not make the

defendant’s waiver of his rights unknowing or involuntary. O’Donnell, 740
A.2d at 207–08 (failure to inform defendant of her right to ask prospective

jurors whether they would be able to impose a life sentence for murder did

not invalidate her jury waiver).

      Here, Appellant was fully advised in his plea colloquy of all three of these

aspects of his right to jury trial: it was explained to him at length that if he

went to trial, his jury would be selected from potential jurors from all over

Philadelphia, that he would participate with his counsel in selecting the jury,

and its verdict would have to be unanimous. N.T., 1/5/16, at 9-14. The plea


                                      -7-
J-S35045-20


colloquy therefore sufficiently explained to Appellant the jury trial right that

he was waiving in pleading guilty and trial counsel cannot be held ineffective

on the ground that Appellant was not also advised of limitations on the use of

peremptory challenges in jury selection. O’Donnell, 740 A.2d at 208 & n.7.

      Contrary to Appellant’s contentions, he was not misled to believe that

the prosecution could exclude jurors based on race.          Although the only

reference in the plea colloquy to whether or not jurors could be excluded based

on race was the prosecutor’s statement that Appellant could strike up to seven

prospective jurors for any reason “as long as it wasn’t racially driven,” the

prosecutor stated that he had the same right to strike up to 7 prospective

jurors as Appellant. N.T., 1/5/16, at 12. Because the prosecutor described

his right to strike jurors as the same as Appellant’s, there was no implication

that the prosecution could exclude jurors on the basis of race.

      Moreover, Appellant’s claim of ineffective assistance of counsel also fails

for lack of prejudice.   The test for prejudice where counsel’s ineffective

representation involves a guilty plea is whether there is a reasonable

probability that, but for counsel’s error, the defendant would not have pled

guilty and would have gone to trial. Velazquez, 216 A.3d at 1150; Johnson,
179 A.3d at 1159; Timchak, 69 A.3d at 770. There is no claim here that any

error with respect to the plea colloquy affected Appellant’s decision to plead

guilty.




                                      -8-
J-S35045-20


      The record showed that Appellant pled guilty to third-degree murder and

other charges with a sentence of 27 to 55 years’ imprisonment for a crime to

which he had confessed to avoid a first-degree or second-murder conviction

with a sentence of life in prison without parole. N.T., 1/5/16, at 7-9, 14-15,

25.   Given the reasons for the plea and the fact Appellant received the

bargained-for sentence, there is no basis for any conclusion that more detail

concerning how a jury is selected would have caused him to go to trial.

Indeed, Appellant did not allege in his amended PCRA petition or his filings in

response to the trial court’s Rule 907 notice that the absence of an explanation

of the limits on the prosecution’s use of peremptory challenges had any effect

on his decision to plead guilty or that he believed that the prosecution could

strike jurors based on race.

      For the foregoing reasons, we conclude that the trial court correctly held

that Appellant’s claim of ineffective assistance of counsel was without merit.

Accordingly, we affirm the trial court’s order dismissing Appellant’s PCRA

petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/29/20

                                     -9-
J-S35045-20




              - 10 -